DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
1.	Claims 1, 16 and 20 have been amended as requested in the amendment filed March 30, 2022. Following the amendment, claims 1-3, 5-10, 12-14, 16 and 20-23 are pending in the present application.

2.	Claims 1-3, 5-10, 12-14, 16 and 20-23 are under examination in the current office action.

Terminal Disclaimer
3.	The terminal disclaimer filed on March 30, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Nos. 16/046830 and 16/409543 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	Accordingly, the non-statutory, obviousness-type double patenting rejections over these co-pending applications have been overcome.

Maintained Claim Rejections
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

4.	Claims 1-3, 5-10, 12-14, 16 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (WO 2004/017946 A1) and Bellotti et al. (US 8,637,460 B2; issued 01/28/2014) in view of Banerjee et al. (Brain, 2017 Apr, 140:1107-1116) and Reisberg et al. (Alzheimer's & Dementia, 2008, 4:S98-S108), and as evidenced by Robert et al. (Mol. Neurodegeneration, 2020, 15:23), Robert et al. (eLife, 2017, 6:e29595), Robert et al. (Biochim. Biophys Acta, 2016, 1862:1027-1036) and Bacyinski et al. (Front. Neuroanat. 2017, 11:101) (all of record). The rejection is maintained for reasons of record and as discussed below.
	The basis of this rejection has been set forth previously (see, in particular, section 6 of the 10/04/2019 Office action, sections 7-9 of the 07/02/2020 Office action, and sections 6-8 of the 09/30/2021 Office action), and therefore will not be fully reiterated here. With respect to applicant’s claim amendment reciting that “said administration comprises administering a sufficient amount of the high density lipoprotein such that, after administering to the patient the high density lipoprotein composition, the patient experiences a decrease in an accumulation of amyloid plaque in the perivascular space”, it is noted that the instant specification does not explicitly define a “sufficient amount” and merely indicates (as noted in applicant’s response) that therapy protocols can comprise “at least one or any combination of a plurality of therapeutic parameters”, with wide variances for dosing protocols.  Accordingly, the broadest reasonable interpretation of this newly added limitation is any amount that is sufficient to provide some therapeutic benefit.
Zhu et al. teach that the delipidated compositions are administered “in an amount and for a length of time effective to increase relative HDL to total cholesterol levels sufficient to decrease deposition of plaque in the brains of patients at risk of developing AD” (Alzheimer's disease) (see at p. 19 lines 26-29). As discussed previously, Zhu teaches that the therapeutic methods may be used to reduce the accumulation and aggregation of A peptides in the brain of the patient (see p. 5, lines 7-8), as well as to reduce or retard the deposition of amyloid plaque in the brain (p. 5 lines 1-2). Similarly, Bellotti discloses that the modified HDL particles are administered to a patient according to any schedule (i.e., any dosing regimen) that is effective to enhance cellular cholesterol efflux for treatment of the patient in need thereof, such as a patient having AD (see col. 8 lines 3-21). Again, the examiner has provided evidentiary prior art references demonstrating that administering HDL can act to sequester and remove soluble A peptides within the brain and cerebral vasculature, and thereby decrease the accumulation of amyloid plaques in the brain, which would include perivascular spaces within the brain as claimed.
Zhu’s teachings are thus on point to the intent of the presently claimed methods reciting “delaying a progression of, stabilizing, or improving symptoms related to Alzheimer's disease (AD) in a patient” and “improving an impairment of cognitive function indicative of Alzheimer's disease (AD) in a patient” as in claims 1, 16 and 20, as well as to the eventual outcome of the decreasing amyloid plaque in the perivascular space which would necessarily occur following the administration of a modified HDL composition to the patient. 
Accordingly, the combination of prior art references still teaches or renders obvious all elements of the presently claimed invention.
Response to Arguments
5.	In the response filed March 3, 2022, applicant argues that the claims have been amended to recite a the new limitation that allegedly is missing from the cite prior art, which is directed to specifying that the decrease in the accumulation of amyloid plaque does not automatically occur by virtue of administering “just any amount” of the HDL composition. Applicant argues that the decrease in amyloid plaque accumulation occurs only after administering a “sufficient amount” of the composition. Applicant further argues that the techniques in Zhu or Bellotti do not address plaque in the perivascular space, as opposed to the vascular space, and therefore the claims are patentable over the prior art.
6.	Applicant’s arguments have been considered but are not persuasive. As indicated above, the Zhu et al. reference does disclose that the element of administering an amount of the composition sufficient to reduce the deposition of amyloid plaque in the brain of the patient, which as evidenced above and previously would necessarily include a reduction of amyloid in perivascular spaces within the brain.  
Again, the only difference between the disclosures of Zhu and Bellotti and the presently claimed invention is that the Zhu and Bellotti references do not teach some of the diagnostic aspects of the present claims; however, these limitations are taught by the Banerjee and Reisberg references. In other words, the Zhu and Bellotti references provide for all elements of the therapeutic method comprising the delipidation process and administration of a modified HDL composition as recited in the present claims. Therefore, absent evidence to the contrary, upon administration of a sufficient amount of the modified HDL composition to a patient having AD according to the teachings of Zhu and Bellotti, the patient would necessarily experience a decrease in accumulation of amyloid plaque in the perivascular space as presently claimed.
	Again, the present application discloses no more than what was taught and recognized in the prior art with respect to the removal of soluble A using infused HDL particles. Further, there is no actual demonstration or reduction to practice within the instant application for the detection of amyloid plaque within the perivascular space following modified HDL administration, nor of monitoring changes in amyloid plaque levels within the perivascular space. Absent evidence to the contrary, therefore, the administration of modified HDL serves to act as a sink to attract and bind soluble A peptides within the glymphatic system (which includes the perivascular spaces) and then assist in their removal from the brain. This mechanism of action is acknowledged by the instant specification as well as being recognized in the prior art of record.
 	Accordingly, all elements of the presently claimed invention are either expressly taught by the prior art references, or else the mechanism of action of the modified HDL composition to decrease accumulation of amyloid plaque in the perivascular space would necessarily occur following administration to an AD patient as evidenced by the Robert (2016), Robert (2017), Robert (2020) and Bacyinski references.  The rejection is therefore maintained for claims 1-3, 5-10, 12-14, 16 and 20-23.

Conclusion
7.	No claims are allowed.

8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly A. Ballard whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649